Case 6:20-cv-00047-JDK-KNM Document 21 Filed 08/03/20 Page 1 of 2 PageID #: 49




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 SCOTT A. STEWART, #1823397,                       §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                §         Case No. 6:20-cv-47-JDK-KNM
                                                   §
 SKYVIEW UNIT,                                     §
                                                   §
          Defendant.                               §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

          This case was referred to United States Magistrate K. Nicole Mitchell pursuant to 28 U.S.C.

 § 636.      On May 28, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 19) recommending that Plaintiff’s motion to voluntarily dismiss pursuant to Federal

 Rule of Civil Procedure 41(a)(1) (Docket No. 17) be granted and that Plaintiff’s case be dismissed

 without prejudice.

          This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation.

 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

 makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

 1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. §

 636(b)(1) (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not

 file objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s

 findings for clear error or abuse of discretion and reviews her legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989),

 cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are
Case 6:20-cv-00047-JDK-KNM Document 21 Filed 08/03/20 Page 2 of 2 PageID #: 50



 filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 19) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 19)

 is ADOPTED and that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 pursuant to Federal Rule of Civil Procedure 41(a)(1). It is further ORDERED that Plaintiff’s

 motion to voluntarily dismiss his action (Docket No. 17) is GRANTED. All pending motions are

 DENIED AS MOOT.



         So ordered and signed on this
         Aug 3, 2020
